OPINION — AG — IN COMPLIANCE WITH 47 O.S. 1961 2-108 [47-2-108], THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY MAY IMPLEMENT THE FOREGOING WITHIN HIS RULES AND REGULATIONS AND MAKE SUCH CHARGES AS AFOREMENTIONED. AS SO MODIFIED, THE AG OPINION DATED AUGUST 15, 1963 IS WITHDRAW AND THIS OPINION IS SUBSTITUTED. (IS THE SAFETY RESPONSIBILITY DIVISION CAN CHARGE A FEE FOR THE PROCEEDING OF REPORTS SUCH AS ARE REQUIRED BY 47 O.S. 1961 7-101 [47-7-101]) CITE: OPINION NO. AUGUST 15, 1963, 28 O.S. 1961 13 [28-13], 47 O.S. 1961 6-117 [47-6-117](I)(J) (JACK SWIDENSKY)